Citation Nr: 1124668	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 for a testicular condition, to include bilateral hydroceles, right epididymitis, and left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1990.

This case was previously before the Board of Veterans' Appeals (Board) in November 2008, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 for a testicular condition, to include bilateral hydroceles, right epididymitis, and left varicocele.  Thereafter, the case was returned to the Board for further appellate action.

Unfortunately, after reviewing the record, the Board finds that still additional development is warranted prior to further consideration by the Board.  Accordingly, the appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his testicular disorder is primarily the result of physical therapy which was negligently administered by VA on and after November 5, 2004.  

In its November 2008 remand, the Board directed the AMC to send the Veteran notice of its duty to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  That notice was to include, but was not limited to, an explanation as to the manner in which VA assigns effective dates and disability ratings should compensation be granted under 38 U.S.C. § 1151.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the AMC included such notice in its May 2010 readjudication and Supplemental Statement of the Case, such notice does not fulfill the requirements set forth in 38 U.S.C.A. § 5103(a) (West 2002) or 38 C.F.R. § 3.159(b) (2010) or the Court's holding in Dingess/Hartman.  

In Dingess/Hartman, the Court specifically stated that the general notice as to the manner in which VA assigns effective date and disability rating must precede any initial adjudication on them.  See Dingess/Hartman, 19 Vet. App. at 489.  In this case, the notice accompanying the May 2010 Supplemental Statement of the Case was mailed to the Veteran after the adjudication.  Therefore, it was not sufficient to satisfy the Board's remand directive.  

Evidence submitted in support of the Veteran's claim includes an October 2005 letter from the Veteran's primary private health care provider, K.M., M.D.  Dr. K.M. states that the Veteran has been a patient of his for fifteen years and that the October 2005 examination revealed bilateral hydroceles with epididiymitis, left greater than the right.  The Veteran reported that his problems had started during VA physical therapy.  Dr. K.M. stated that despite his lengthy relationship with the Veteran, he had never treated the Veteran for a urologic condition, other than mild prostatitis 15 years earlier.  Dr. K.M. further stated that during his last examination of the Veteran on October 18, 2004, he did not find any evidence of a hydrocele, varcoceles, or epididymitis.  Consequently, Dr. K.M. opined that the Veteran's bilateral hydroceles with epididiymitis had to be irritated or initiated through his VA physical therapy.  To date, Dr. K.M.'s opinion has not been addressed by VA.  

In its November 2008 remand, the Board also directed the AMC to schedule the Veteran for a VA genitourinary examination to determine the existence of any hydroceles, epididymitis, or varicoceles.  That examination was performed in March 2009.  The examiner was asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any hydroceles, epididymitis, or varicoceles found on examination were caused or aggravated (permanently worsened beyond the normal progress of the disorder) by VA physical therapy, which began in November 2004, and if so, was it at least as likely as not that the disability or increase in the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the physical therapy, or due to an event not reasonably foreseeable.  

Following the March 2009 examination, the examiner suggested that the Veteran had a hydrocele which preexisted his VA treatment.  However, as noted in the Board's November 2008 remand, the VA treatment records did not show the presence of a hydrocele prior to November 2004.  In an April 2010 addendum, the examiner opined that the true source of the Veteran's testicular pain was orchialgia due to his nonservice-connected diabetes mellitus.  However, that does not answer the question of whether the Veteran's testicular disorder, including hydroceles, was caused by VA physical therapy, and if so, was that physical therapy negligently performed.  

The failure to timely notify the Veteran as to the manner in which VA assigns effective dates and disability ratings and the deficiencies in the March 2009 VA examination and April 2010 addendum suggest less-than-full compliance with instructions in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Because such deficiencies are potentially prejudicial to the Veteran, they must be remedied.  Id.  

Lastly, the Board notes that in the June 2007 statement in lieu of VA Form 646 and the August 2010 Informal Hearing Presentation, VA's procurement of quality assurance records is suggested.  In VAOPGCPREC 1-11, the General Counsel held that Section 5103A of title 38, United States Code, requires agencies of original jurisdiction and the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by section 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38
C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counselor any attorney within OGC, wherever located.  If VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  This opinion was issued in response to Hood v. Shinseki, 23 Vet. App. 295 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice of VA's duties to assist him in the development of his claim of entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 for a testicular condition, to include bilateral hydroceles, right epididymitis, and left varicocele.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  That notice must include, but is not limited to, an explanation of the information and evidence needed to establish an effective date and the criteria for rating disabilities should compensation be awarded under 38 U.S.C. § 1151.  Dingess/Hartman.

2.  Advise the Veteran and his representative that if the procurement of quality assurance records are still desired, furnish information sufficient to locate the records or documents (i.e., describe the type of information being sought in support of the claim).    

3.  The claims file must be reviewed by a board of 2 VA examiners, consisting of a urologist and a physical therapist.  Following their review of the record, the urologist and physical therapist must render an opinion, with complete rationale, as to (1) whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's testicular disorder, including bilateral hydroceles, right epididymitis, and a left varicocele, was caused by VA physical therapy administered on and after November 5, 2004, and if so, (2) is it at least as likely as not (at least a 50/50 chance) that the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the physical therapy, or due to an event not reasonably foreseeable.  In so doing, the examiners must address the October 2005 letter from Dr. K.M.  The rationale for all opinions expressed must be explained.

4.  Then readjudicate the issue of entitlement to VA compensation under the provisions of 38 U.S.C. § 1151 for testicular condition, to include bilateral hydroceles, right epididymitis, and left varicocele.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


